OPINION OF THE COURT
Per Curiam.
Petitioner Thomas J. Culhane was admitted to the practice of law in the State of New York by the First Judicial Department on June 29, 1954. On June 9, 1998, petitioner pleaded guilty in the United States District Court for the Eastern District of New York to a one count information alleging conspiracy to commit mail fraud in violation of 18 USC §§ 371 and 1341 et seq. Petitioner admitted that he had conspired with others to pay cash bribes through middlemen to insurance company employees in exchange for favorable handling of settlements of personal injury claims and lawsuits. In September 1998 he was sentenced to six months’ home confinement, four years’ probation, and community service, and was fined $100,000. By order entered September 29, 1998, this Court accepted petitioner’s resignation from the practice of law and struck his name from the roll of attorneys, effective immediately (Matter of Culhane, 247 AD2d 88 [1998]).
When petitioner sought reinstatement to the practice of law in August 2006, this Court referred his application to the Departmental Disciplinary Committee for a hearing to determine whether he possessed the requisite character and fitness to be reinstated pursuant to 22 NYCRR 603.14. After a hearing, the Hearing Panel concluded that petitioner had met his burden of establishing by clear and convincing evidence that he possessed the necessary character and fitness to warrant reinstatement. Petitioner now moves for an order confirming the findings, conclusions and recommendation of the Hearing Panel, and reinstating him as an attorney. We grant the petition.
We recognize the serious nature of the misconduct petitioner engaged in over a 13-year period: on approximately 15 to 20 occasions he paid bribes to middlemen who in turn paid corrupt insurance company adjusters in order to expedite their handling of his clients’ personal injury matters under review by the insurance companies. His conduct, and that of the others involved in this web of malfeasance, was indefensible in a member of the bar.
Yet, on an application for reinstatement, while it is appropriate to consider the misconduct for which the petitioner was disbarred (22 NYCRR 603.14 [c]), the ultimate question is *66whether he has established that he now possesses the requisite character and fitness to practice law (22 NYCRR 603.14 [b] [2]; [g]). Importantly, the Hearing Panel found that petitioner expressed genuine shame and remorse, was contrite, and accepted responsibility for his misconduct. It particularly observed that his demeanor itself “belied any attempt to evade responsibility for his earlier misconduct,” and that his remorse was “palpable.” It noted his assertion that this was the worst thing he had ever done. From the foregoing, it concluded that despite the extended period of time in which petitioner participated in the conspiracy, his misconduct was aberrational; we understand the use of this term in this context to mean that he was law-abiding in all other aspects of his life and his law practice, and that the Panel concluded that petitioner will not engage in misconduct of this or any other sort in the future.
The Committee, and our dissenting colleague, emphasize petitioner’s failure to affirmatively acknowledge that the insurance companies were victimized by the conspiracy of which he was a part. The Hearing Panel was less troubled by that failure, explaining that the reason petitioner saw no appreciable harm to the insurance companies was because he felt that the bribes he paid merely speeded up the time in which the insurance company made the payment, but did not change the amount the companies would ultimately pay in any event. The Panel also pointed out that in pleading guilty to the information, petitioner necessarily agreed the insurance companies were victimized as a result of his actions. Moreover, as the Hearing Panel pointed out, in an affidavit and in the 1998 court proceedings, petitioner stated “I readily acknowledge that my payments were wrong and illegal, that I was acting in the corruption of the insurance carriers, who were plainly entitled to delay settlement payments if they acted in their employer’s best interests.”
With those points in mind, we agree with the Hearing Panel that petitioner’s failure at the hearing to fully acknowledge the nature of the harm done by his crime does not preclude his reinstatement.
The Hearing Panel also relied upon an “impressive” collection of character letters, which the Committee had agreed could be considered as evidence without the witnesses’ personal appearance, notwithstanding petitioner’s offer to have his character witnesses appear in person. The Panel observed that “the letters speak of a man dedicated to his family, his friends, his church and his community, as well as kindness and assistance to others above and beyond the ordinary.”
*67Finally, we are mindful that petitioner has stated in his testimony that he has no intention of recommencing the practice of law, and simply wants to regain some measure of dignity, and conclude that this fact militates in favor of rather than against his reinstatement.
Accordingly, petitioner’s motion should be granted, the report confirmed and petitioner reinstated to the practice of law.